Citation Nr: 0934084	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to June 
1960.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issue of service connection for a stomach disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has reported being exposed to asbestos in 
service which was used to insulate the barracks and hangars 
where he served as an aircraft mechanic. 

2.  VA records include a current diagnosis of asbestosis.  

4.  Competent medical evidence provides a nexus between the 
currently diagnosed asbestosis and the exposure to asbestos 
in service.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The Veteran testified at his hearing before the undersigned 
Veterans Law Judge in May 2009 that he believed he was 
exposed to asbestos in the barracks at Lackland Air Force 
Base.  He also recalled that when working with jet engines 
they wrapped the combustion chambers with asbestos.  (T-6).  

The Veteran's DD Form 214 indicates his occupational 
specialty in service was jet engine mechanic.  

The Veteran has submitted a report of an April 1998 chest X-
ray showing bilateral interstitial fibrotic changes 
consistent with asbestosis.  

VA treatment records include ongoing assessment of follow up 
for asbestosis.  

A letter from the Veteran's VA physician states that in her 
opinion the Veteran's asbestosis is as likely as not related 
to asbestos exposure both in buildings in which he was housed 
as well as during his work as a jet engine mechanic in 
service.  

The evidence of record includes a current diagnosis of 
asbestosis, the Veteran's lay testimony has provided evidence 
of exposure to asbestos consistent with the circumstances of 
his service, and there is competent medical evidence linking 
the currently diagnosed asbestosis to service.  The evidence 
supports the grant of service connection for asbestosis.  




ORDER

Service connection for asbestosis is granted.  


REMAND

In May 2005, the National Personnel Records Center (NPRC) 
informed the RO that no service treatment records were 
available as his records were destroyed in the fire in 1973.  
Where service medical records are presumed destroyed the 
Board has an obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Alternate sources such as morning or sick call reports and a 
search of Surgeon General Office reports found no references 
to the Veteran.  

The Veteran contends he had an appendectomy and a stomach 
muscle tear repaired in service while an in-patient at the 
Naval Hospital in Portsmouth, New Hampshire.  He seeks 
benefits for current disability he links to these events.  In 
a March 2006 statement, the Veteran recalled that this 
tear/injury occurred in January /February 1960 when he tried 
to right an aircraft engine that had slipped in its cradle 
during an engine change out.  In December 2007, he submitted 
a document reflecting his admission to the Portsmouth Naval 
Hospital from February 24, 1960 to March 11, 1960.  It does 
not appear any attempts have been made by VA to obtain any 
in-patient clinical records from this hospitalization.  This 
should be accomplished, and the Veteran examined to ascertain 
whether he has any current residuals from his claimed injury.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran identify all 
health care providers who have treated 
him since service for a stomach disorder 
that he links to his in-service 
injury/appendectomy.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified.  

2.  Request from the National Personnel 
Records Center, or other appropriate 
office, copies of any available in-
patient/clinical records from the 
Veteran's hospitalization at Portsmouth 
Naval Hospital from February 24, 1960 to 
March 11, 1960.  At this time the Veteran 
was assigned to the 509th Field 
Maintenance Squadron at Pease, Air Force 
Base.  

3.  After a response has been received to 
the request for records from the 
Portsmouth Naval Hospital, the veteran 
should be afforded a VA gastrointestinal 
examination to determine if the Veteran 
has any residuals of an appendectomy, 
and/or stomach tear.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to indicate if there is 
visible evidence of residuals of the 
claimed illness/ injury (such as scars, 
etc.), and for each current 
gastrointestinal disorder diagnosed the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability) that the 
current gastrointestinal disorder is a 
residual of an in-service appendectomy 
and/or stomach tear.  

4.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


